Citation Nr: 0432577	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-23 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.  

2.  Entitlement to service connection for peripheral 
neuropathy, including as secondary to service-connected 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had active duty from January 1964 to December 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On review of the claims file, the Board finds conflicting 
opinions as to the etiology of the claimed disorders.  The 
Board believes that an additional medical opinion would be 
helpful to resolve the conflicting medical evidence.  

Further, subsequent to the veteran's file being forwarded to 
the Board, additional pertinent medical evidence was 
received.  The RO has not had an opportunity to review that 
evidence in regard to the veteran's claims.  38 C.F.R. 
§§ 19.31, 20.1304(b) (2004).  

Therefore, this case is REMANDED to the RO for the following 
actions:  

1.  The RO should ensure full compliance 
with the notice provisions of the VCAA, 
that is, specifically (1) inform the 
claimant about the information and 
evidence not of record that is necessary 
to substantiate the claim service 
connection for the claimed disorders, 
including as secondary to his service-
connected diabetes mellitus; (2) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (4) request that 
the claimant provide any evidence in his 
possession that pertains to the claim.  

2.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for the claimed disorders 
since June 2004.  With any needed signed 
releases, the RO should request copies of 
the records of all treatment identified 
by the veteran.  All records so received 
should be associated with the claims 
file.  

3.  Upon completion of the above, the RO 
should schedule the veteran for an 
examination by an internist to determine 
the etiology of any current peripheral 
neuropathy and hypertension.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
tests should be completed.  The 
examiner's report should set forth in 
detail all pertinent symptoms, clinical 
findings, and diagnoses.  The examiner 
should be requested to provide an opinion 
as to the etiology of any peripheral 
neuropathy or hypertension found, 
including whether it is at least as 
likely as not that either disorder is 
proximately due to the veteran's service-
connected diabetes mellitus, to his 
presumed exposure to herbicide during 
service, or otherwise to service.  The 
opinion should, to the extent possible, 
distinguish any contrary medical opinion 
in the file and should be supported by 
adequate rationale.  

4.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claims.  If 
any action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




